UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30 , 201 7 Commission File Number 001-37525 Nuvectra Corporation (Exact name of Registrant as specified in its charter) Delaware 30-0513847 (State of Incorporation) (I.R.S. Employer Identification No.) 5830 Granite Parkway, Suite 1100 Plano, Texas 75024 (Address of principal executive offices) (214) 474-3103 (Registrant’s telephone number, including area code) ( Former name, former address and former fiscal year, if changed since last report ) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes☒
